Case: 14-10569   Date Filed: 03/28/2017   Page: 1 of 3


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10569
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:13-cr-00038-JSM-TBM-2



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,



                                 versus



ALONIZA J. WILLIAMS,
a.k.a Cat,

                                                    Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (March 28, 2017)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
               Case: 14-10569       Date Filed: 03/28/2017     Page: 2 of 3


Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

       After Aloniza Williams pled guilty to being a felon in possession of a

firearm, the district court imposed an enhanced sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Williams appeals the district court’s

decision to classify and sentence him as an armed career criminal, contending that

the district court erred in finding that three of his prior criminal convictions were

violent felonies under ACCA. The district court predicated Williams’s ACCA

enhancement on four convictions for burglary under Florida law. 1 On appeal, we

affirmed Williams’s sentence, concluding that Florida burglary qualified as an

ACCA predicate under that statute’s so-called residual clause, United States v.

Williams, 603 F. App’x 919 (11th Cir. 2015) (unpublished), which the Supreme

Court subsequently held violated the Constitution’s guarantee of due process, see

Johnson v. United States, 135 S. Ct. 2551 (2015). Williams petitioned the

Supreme Court for certiorari, and that Court granted his petition, vacated our

opinion affirming his sentence, and remanded for further proceedings.

       The government now concedes, and we agree, that Williams’s ACCA-

enhanced sentence must be vacated because Williams has no predicate convictions

that support the enhancement. In United States v. Esprit, 841 F.3d 1235, 1240–41

       1
         Only three convictions are required to trigger the ACCA enhancement. See 18 U.S.C.
§ 924(e)(1).
                                              2
              Case: 14-10569     Date Filed: 03/28/2017   Page: 3 of 3


(11th Cir. 2016), decided after Johnson, this Court held that Florida burglary is not

a violent felony under ACCA. Williams’s only potential predicate offenses were

Florida burglary convictions. In light of Esprit, these convictions can no longer

serve to enhance his sentence.

      Accordingly, Williams’s ACCA sentence is vacated, and his case is

remanded to the district court for resentencing without the ACCA enhancement.

      VACATED AND REMANDED.




                                          3